Title: From Thomas Jefferson to Francis Eppes, 30 August 1785
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Paris Aug. 30. 1785.

I have received no letter from you of later date than Oct. 14. 1784. Since that date I have written to you Nov. 11. Jan. 13. Feb. 5. and May 11. and to Mrs. Eppes Nov. 11. and Feb. 5. The letters of November were carried by Colo. Lemaire. He has been so kind as to write to me from Richmond Apr. 30. and to inform me of Polly’s welfare and that of your family at that date. He also said in his letter that you would be glad of some seeds both for the kitchen and flower garden. The Mr. Fitzhughs being to go from here to Virginia I shall endeavor to get them to take a small packet of seeds for you, which I am obliged to make very small to enable them to take it at all. Not knowing the French names, which distinguish the best species of every kind of plant, I could only desire a good seedsman to pack up a few of what are deemed the best kinds in this country: there is only enough of each to begin a stock with. You will soon see whether any of them are preferable to what you already have. I must observe only that the Peach Apricot is one of the most valuable fruits in this country and very lately known. It is therefore worth your utmost care. I will state a list of the seeds at the end of this letter. I must now remind you that I expect from you the seeds I desired in my letter of July 1. 1784. to wit, Cypress, cedar, magnolia and myrtle, and in great quantities each. I mentioned then the method of sending them. I take the liberty of inviting the elder Mr. Fitzhugh, who we understand is elected for his county, to pay his respects to Mrs. Eppes and yourself some Saturday afternoon from Richmond. I must now repeat my wish to have Polly sent to me next summer. This however must depend on the circumstance of a good vessel sailing from Virginia in the months of April, May, June, or July. I would not have her set out sooner or later on account of the  equinoxes. The vessel should have performed one voiage at least, but not be more than four or five years old. We do not attend to this circumstance till we have been to sea, but there the consequence of it is felt. I think it would be found that all the vessels which are lost are either in their first voiage, or after they are five years old. At least there are few exceptions to this. With respect to the person to whose care she should be trusted, I must leave it to yourself and Mrs. Eppes altogether. Some good lady passing from America to France, or even England would be most eligible. But a careful gentleman who would be so kind as to superintend her would do. In this case some woman who has had the small pox must attend her. A careful negro woman, as Isabel for instance if she has had the small pox, would suffice under the patronage of a gentleman. The woman need not come further than Havre, l’Orient, Nantes or whatever other port she should and at, because I would go there for the child myself, and the person could return to Virginia directly. My anxieties on this subject would induce me to endless details. But your discretion and that of Mrs. Eppes saves me the necessity. I will only add that I would rather live a year longer without her than have her trusted to any but a good ship and a summer passage. Patsy is well. She speaks French as easily as English, whilst Humphries, Short and myself are scarcely better at it than when we landed. She writes to Mrs. Eppes.
Europe is likely to enjoy quiet. The affair between the Emperor and Dutch is settled, tho the treaty is not yet published, and there is no other storm hovering over us as yet. Perhaps one may be brewing between him and the Turks: but not for this year.
Besides anxieties on the more important branches of my affairs I feel others also for the preservation of my improvements at home. I have no doubt but proper charges are given on this subject. It would be grievous to me to have to begin them anew. I look with impatience to the moment when I may rejoin you. There is nothing to tempt me to stay here. Present me with the most cordial affection to Mrs. Eppes, the children, and the family at Hors dumonde. I commit to Mrs. Eppes my kisses for dear Poll who hangs on my mind night and day. Adieu my dear Sir and be assured of the affection with which I am Your sincere friend & servt.

Th: Jefferson


James is well and salutes all his friends.

 